In a negligence action to recover damages for injury to person and property resulting from a rear-end collision when defendant’s automobile struck plaintiff’s automobile while it was stopped, defendant appeals from an order of the Supreme Court, Nassau County, dated May 18, 1964 and thereafter entered in *818Suffolk County, which granted plaintiff’s motion for summary judgment, struck out defendant’s answer, and directed an assessment of damages. Order reversed, without costs, and motion denied. In our opinion, the record presents issues of fact which- should be resolved after a trial. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.